         Case 1:21-cr-00028-APM Document 336 Filed 08/11/21 Page 1 of 2




                              UNITED STATES DISTRICT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )        Case No. 21-cr-28 (APM)
                                             )
KENNETH HARRELSON,                           )
                                             )
       Defendant.                            )

                  MOTION TO ADOPT MOTION OF CO-DEFENDANT

       Kenneth Harrelson, by and through his counsel, respectfully request this Court to allow

him to join the motion of the following Defendant:

       Defendant                     Motion

       Joseph Hackett                Motion To Revoke Detention Order and for Pretrial
                                     Release


       To the extent that the motion above is fact-specific to one defendant; however, the legal

framework and analysis is the same for all co-defendants. Moreover, to the extent the interest of

judicial economy for this motion to be granted.



Date: August 12, 2021                                 Respectfully Submitted,



                                             John M. Pierce (PHV Admitted)
                                             355 S. Grand Avenue, 44th Floor
                                             Los Angeles, CA 90071
                                             Tel: (213) 400-0725
                                             Email: jpierce@piercebainbridge.com

                                             Attorney for Defendant Christopher Worrell




                                                  1
         Case 1:21-cr-00028-APM Document 336 Filed 08/11/21 Page 2 of 2



                                   CERTIFICATE OF SERVICE

       I, John M. Pierce, hereby certify that on this day, August 11, 2021, I caused a copy of the

foregoing document to be served on all counsel through the Court’s CM/ECF case filing system.



                                                      /s/ John M. Pierce
                                                John M. Pierce




                                                    1
